   Case: 1:16-cv-09415 Document #: 228 Filed: 05/06/19 Page 1 of 6 PageID #:2618



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                       )
 NAGIN KORMI,
                                       )
                                       )
        Plaintiff,
                                       )
                                       )
 v.
                                       )            Case No. 1:16-cv-09415
                                       )
 ANTOINETTE CHOATE, and
                                       )            Honorable Andrea Wood
 DAVID L. LEE, individually and in his
                                       )
 capacity as the proprietor of the LAW
                                       )
 OFFICES OF DAVID L. LEE,
                                       )
                                       )
        Defendants.
                                       )

                       FINAL PRETRIAL ORDER TENDERED BY
                     PLAINTIFF NAGIN KORMI AND DEFENDANTS
                       DAVID LEE AND ANTIONETTE CHOATE

       Pursuant to the Court’s Standing Order, the parties, by their undersigned attorneys, submit

their proposed Final Pretrial Order:

       1.      Jurisdiction. Jurisdiction is founded upon 28 U.S.C. §1332 and is not disputed.

The parties are citizens of different states, and the amount in controversy exceeds $75,000,

excluding interest and costs.

       2.      Trial Attorneys. Provide a list of the attorneys trying the case, including business

addresses, telephone numbers, and e-mail addresses.

       Plaintiff Nagin Kormi will be represented at trial by Philip C. Stahl and Alan Mandel:

               Philip C. Stahl                        Alan Jay Mandel
               P. Stahl, LLC                          Alan J Mandel, Ltd.
               120 N. LaSalle St., Suite 2800         7520 Skokie Blvd.
               Chicago, IL 60602                      Skokie, IL 60077
               312-659-7406                           847-329-8450
               Email: pstahl48@gmail.com              Email: alan@mandelaw.net

       Defendant David Lee will be represented at trial by Daniel Meyer:

                                                1
   Case: 1:16-cv-09415 Document #: 228 Filed: 05/06/19 Page 2 of 6 PageID #:2619



               Daniel B. Meyer
               Meyer Law Group LLC
               30 N. LaSalle St., Suite 1410
               Chicago, IL 60602
               312-265-0565
               Email: dmeyer@meyerlex.com

       Defendant Antoinette Choate will be represented at trial by Daniel Konicek

and Michael Corsi:

               Daniel Francis Konicek, and
               Michael J. Corsi
               Konicek & Dillon, P.C.
               21 W. State St.
               Geneva, IL 60134
               630-262-9655
               Email: dan@konicekdillonlaw.com
               Email: mcorsi@konicekdillonlaw.com

       3.      Case Statement.

       This is a breach of fiduciary duty and legal malpractice case. The Plaintiff retained the

Defendants to represent her in an employment discrimination case against her former employer.

She alleges that the Defendants breached fiduciary duties they owed to her during the course of

that representation, and that they were negligent in their representation of her. She alleges that the

Defendants’ alleged breach of fiduciary duty and negligence caused her to incur damages.

       The Defendants deny that they breached fiduciary duties they owed to her, and deny that

they were negligent in their representation of the Plaintiff. The Defendants also deny that the

Plaintiff incurred any damages.

       4.      Witness Lists. The parties’ respective witness lists are provided at Schedule 1.

       5.      Deposition Designations. The parties will request a determination from the Court

at the May 30, 2019 Final Pretrial Conference regarding whether the depositions from the

underlying Kormi v. Deloitte case (witnesses Apikyan, Ellis, May, Niedbala, Shah, and


                                                  2
   Case: 1:16-cv-09415 Document #: 228 Filed: 05/06/19 Page 3 of 6 PageID #:2620



Wittenbraker) can be used as and for the equivalent of live testimonial evidence in this case. If

the Court allows that use as to Apikyan, Ellis, May, Niedbala, Shah, and/or Wittenbraker, (and in

any event as to Dr. Gershon Kaplan) the parties will have until June 5, 2019 to exchange deposition

designations and June 11, 2019 to provide any counter-designations. A further deposition that

may require designation is that of Dr. Gershon Kaplan, which is presently scheduled to proceed

on May 22, 2019, and to which the parties agree that they will have until June 5, 2019 to exchange

deposition designations and June 11, 2019 to provide any counter-designations. The deposition

designations shall be filed as Schedule 2.

       6.      Exhibit Lists. The parties’ respective exhibit lists are provided at Schedule 3 and

have been exchanged, and the parties continue to confer with respect to any objections one party

may have to another party’s exhibits. Further, the parties stipulate that they may supplement their

respective exhibits list filed on May 6, 2019 by May 17, 2019, and may supplement their respective

objections to such exhibits by May 24, 2019. Thereafter, the parties stipulate that further exhibits

may be added provided that: (a) there is at least five business days’ prior notice of a supplemental

exhibit before it is used at trial; and (b) except in the case of supplemental demonstrative exhibits,

if any, the proposed supplemental exhibit (i) had previously been produced in discovery has been

bates stamped by the parties and such production number appears on the document, or (ii) is

generally available in the public record or otherwise subject to judicial notice. The parties further

stipulate that supplemental demonstrative exhibits, if any, shall be served upon opposing counsel,

not later than June 10, 2019.

       7.      Plaintiff’s Damage Itemization. The Plaintiff itemizes her damages as follows:

               a)      Breach of Fiduciary Duty

       Plaintiff seeks the following monetary relief:


                                                  3
   Case: 1:16-cv-09415 Document #: 228 Filed: 05/06/19 Page 4 of 6 PageID #:2621



               1. Disgorgement of Attorneys’ Fee Received by Defendants’ (amount is
                  undisputed) $99,5000;
               2. Restitution of the value of Plaintiff’s claims for monetary relief in the
                  underlying case (see below);
               3. Restitution of the value of Plaintiff’s Claim for Attorneys’ Fees based on the
                  work of Drew Peel -- $250,000;
               4. Restitution of the value of Plaintiff’s past and future earnings misappropriated
                  by Defendants in the settlement agreement (see below).
               5. Attorneys’ fees incurred in obtaining the relief in (1)-(4).

       Plaintiff asserts that Defendants bear the burden of providing, by clear and convincing

evidence, that any compensation received by Plaintiff for (1)-(4) was the fair value of the intangible

property they misappropriated. Defendants disagree.

       Plaintiff also seeks damages for emotional distress unrelated to her pecuniary damages

caused by Defendants, including her pain and suffering, the loss of a normal life and all costs of

treatment (past and future). The amount of such damages is determined by the trier of fact and

could exceed $1,000,000 or more. The evidence supporting these damages will be provided

through the testimony of the plaintiff, the defendants and Plaintiff’s forensic psychiatrist, Dr. Louis

Kraus, M.D. The amount of such damages is determined by the trier of fact and could exceed

$1,000,000 or more.

               b)      Professional Negligence

       Plaintiff seeks the difference between the $205,000 monetary settlement that Plaintiff

received and the settlement and/or the verdict that that she would have received in the absence of

Defendants’ malpractice.      Plaintiff’s standard of care expert, John Bucheit, estimates the

reasonable settlement value to range between $2,166,928 and $2,564,910 based on his view that

Deloitte’s worst-care exposure at trial could be $4,000,000.

       Plaintiff further seeks the value of her lost past and future earnings resulting from the No

Future Employment term in the Settlement Agreement imposed on her by Defendants that


                                                  4
   Case: 1:16-cv-09415 Document #: 228 Filed: 05/06/19 Page 5 of 6 PageID #:2622



effectively precluded Plaintiff from obtaining employment in the consulting industry after October

2014 through at least 2024. The evidence supporting this claim includes the testimony of the

Plaintiff and the expert testimony Plaintiff’s experts Katherine Graham. Those damages could

exceed $3,500,000.

       8.      Proposed Voir Dire. The parties’ respective voir dire questions are provided at

Schedule 4.

       9.      Jury Instructions. Counsel for the parties met and conferred regarding jury

instructions and are continuing to discuss to what extent the parties agree to submit Plaintiff’s

breach of fiduciary duty claim to the jury. The parties’ agreements and objections as to proposed

instructions, and each parties’ proposed instructions, are provided at Schedule 5. The parties

recognize that the Court’s rulings on the Defendants’ Motion for Partial Summary Judgment and

on the parties’ Motions in Limine may have a significant impact on which jury instructions are

ultimately given to the jury. As such, the parties have agreed to reconsider their proposed jury

instructions after the Court has made the aforementioned rulings.

       10.     Motions in Limine. Counsel for the parties have stipulated that the parties’

respective motions in limine shall be filed by May 9, 2019, responses shall be filed by May 16,




                                                5
   Case: 1:16-cv-09415 Document #: 228 Filed: 05/06/19 Page 6 of 6 PageID #:2623



2019, and replies shall be filed by May 20, 2019. Such stipulation does not extend the deadline

previously entered by the Court relative to when motions in limine shall be fully briefed.

                                      Respectfully submitted,



       /s/ Alan J. Mandel
       Counsel for Plaintiff

Alan J. Mandel                        Philip C. Stahl
ALAN J. MANDEL, LTD.                  P. STAHL LLC
7520 Skokie Boulevard                  120 North La Salle Street
Skokie, Illinois 60077                Chicago, Illinois 60602
 (847) 329-8450                       (312) 659-7406
alan@mandelaw.net                     pstahl48@gmail.com




      /s/ Michael Corsi                            /s/ Daniel Meyer
Counsel for Defendant Choate                 Counsel for Defendant Lee

Daniel Francis Konicek                                   Daniel Meyer
Michael Corsi                                            MEYER LAW GROUP LLC
KONICEK & DILLON, P.C.                                   30 North LaSalle Street
70 West Madison Street, Suite 2060                       Suite 1410
Chicago, Illinois 60602                                  Chicago, Illinois 60602
(312) 239-0283                                           312-763-6222
dan@konicekdillonlaw.com                                 dmeyer@meyerlex.com
mcorsi@konicekdillonlaw.com




                                                 6
